DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 43-58 and 69-71 are pending and subject to examination on the merits.

Priority
The instant application is a CON of US application 16/703,569 (issued as US Patent 11,001,816) which claims benefit of US Provisional application 62/775,662, filed 05 December 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 July 2021 and 27 October 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation "wherein the polymerase comprises at least two, at least three, at least four or at least five amino acid substitution mutations at positions functionally equivalent to an amino acid selected from Arg247, Glu599, H633, Lys620 or Val661" in reference/dependence upon claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite any substitutions selected from Lys620 or Val661.  Rather, claim 52 recites these additional substitutions.
However, and in the interest of compact prosecution, even if the claim were amended to depend from claim 52, it could also be interpreted as broader (35 U.S.C. 112(d)) because, for example, the substitutions could be solely selected from just Arg247 and Glu599, or just Lys620 and Val661, which would negate the limitations required in claim 1 which recites at least one substitution is in Arg247, Glu599 or H633, as well as the limitations required in claim 52 which recites at least one substitution is in Lys620 or Val661.  (See Interview Summary for alternative proposed language to circumvent this problem).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 43-58 and 69-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,001,816. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent as to be obvious variations of one another.
The instant claims in their broadest are drawn to “A recombinant altered DNA polymerase comprising an amino acid sequence that is at least 80% identical to the 9oN DNA polymerase amino acid sequence comprising SEQ ID NO:1, wherein the DNA polymerase comprises at least one amino acid substitution mutation at a position functionally equivalent to Ala281, Phe283, Thr349, or Trp397 in the 9oN DNA polymerase amino acid sequence, further comprising an amino acid substitution mutation at a position functionally equivalent to Tyr497 and at least one amino acid substitution mutation at a position functionally equivalent to Arg247, Glu599, or His633 in the 9oN DNA polymerase amino acid sequence.”
Additional dependent claims are drawn to, for example, claim 58: “The polymerase of claim 1, wherein the polymerase further comprises amino acid substitution mutations at positions functionally equivalent to amino acids Met129, Asp141, Glu143, Cys223, Leu408, Tyr409, Pro410, or Ala485 in the 9oN DNA polymerase amino acid sequence.”
The claims to the ‘816 patent in their broadest are drawn to “A recombinant altered DNA polymerase comprising an amino acid sequence that is at least 80% identical to the 9°N DNA polymerase amino acid sequence comprising SEQ ID NO:1, wherein the DNA polymerase comprises at least one amino acid substitution mutation at a position functionally equivalent to Ala281, Phe283, Thr349, or Trp397 in the 9°N DNA polymerase amino acid sequence.”
Additional dependent claim 15 recites “The polymerase of claim 1, wherein the polymerase comprises the substitution mutation at the position functionally equivalent to Thr349, and further comprises amino acid substitution mutations at positions functionally equivalent to amino acids Met129, Asp141, Glu143, Cys223, Leu408, Tyr409, Pro410, Ala485, Tyr497, Arg247, Glu599, and His633 in the 9°N DNA polymerase amino acid sequence.”
	Thus, the difference between the two claim sets in their broadest is the additional limitations in the instant claims, wherein not only is a mutation selected from Ala281, Phe283, Thr349, or Trp397 (which is the same in both sets of claims) but also the substitutions must include a substitution in Tyr497 as well as at least one in Arg247, Glu599 or His633.
	However, when considering dependent claim 15 and independent claim 1 of the ‘816 patent, you arrive at the instant claimed substitutions because independent claims 1 both recite substitution mutation at a position functionally equivalent to Ala281, Phe283, Thr349, or Trp397; and claim 15 of the ‘861 patent further comprises amino acid substitution mutations at positions functionally equivalent to amino acids Met129, Asp141, Glu143, Cys223, Leu408, Tyr409, Pro410, Ala485, Tyr497, Arg247, Glu599, and His633, wherein the highlighted/bolded amino acids are limitations in instant claim 1.  Given both sets of claims recite comprising with reference to the substitutions, additional substitutions in the extra positions recited in claim 15 of the ‘816 are permissible.  
	As such, the claims overlap in scope to such an extent to be obvious variations of one another.  
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        17 August 2022